McClaiN, J. —
The injunction which James Beaty, defendant in the contempt proceedings, was charged with violating, restrained him from keeping and selling intoxi*202eating liquors in violation of law in Ottumwa, in wbicb city the mulct law was in force, and said Beaty was authorized to sell so long as be complied with the provisions of said mulct law. The sole question in the contempt proceedings was whether said Beaty had, in the method of conducting his place of business, so violated the provisions of the mulct law as to forfeit his right to continue said business. 'The violation relied upon as constituting a forfeiture of the right to continue the business, so that subsequent sales were contrary to the terms of the injunction decreé, consisted in failure to file with the county auditor a list of names of all persons employed about the place, and permitting persons behind the bar whose names were not thus listed with the county auditor. See Code, section 2448, par. 4. It appeared from Beaty’s own testimony in the contempt proceedings that he employed porters and other workmen temporarily, from time to time, to clean up his place of business during business hours and wash up the bottles and glasses back of the bar, that these persons did go behind the bar in this employment, -and that their names were not listed with the county auditor, but that these persons were not authorized to, and did not, sell or handle liquor behind the bar or otherwise. We think that the provision of the statute with regard to having employees about the place who are allowed to go behind the bar, and whose names are not listed with the county auditor, extends, not only to the regular barkeepers, but to any persons employed about the place for any purpose. The object of the statute evidently is to prevent the employment of persons about the place, and especially behind the bar, who may be. in situation to handle liquor, whether they do so with or without authority. In other words, the authority which may be given to such employee by the person conducting the place is not the test for determining whether their names should be listed with the county auditor. The act of Beaty in having about his place em*203ployees whose names were not listed as required by tbe statute was, ■ in our judgment, a violation of tbe statute, and therefore a violation of tbe injunction which had been issued restraining Beaty from unlawfully conducting his business, and the trial court should have punished him for contempt.
The action of the defendant in refusing to adjudge Beaty guilty of contempt was unauthorized, and is therefore annulled.